REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 08/04/2021 has been entered.  Claims 1-30 are pending in this Office action.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method of wireless communication at a user equipment (UE), comprising: receiving, from the BS, a second signal indicative of a first spatial state of a physical channel and a second spatial state of the physical channel, wherein the first spatial state corresponds to a first subset of the plurality of DMRS ports, and wherein the second spatial state corresponds to a second subset of the plurality of DMRS ports; and communicating data over the second subset and not the first subset, based on which of the plurality of DMRS ports are part of the first subset and which of the plurality of DMRS ports are part of the second subset as recited in claims 1 and 21; transmitting a first signal indicative of a plurality of demodulation reference signal (DMRS) ports, wherein a first subset of the plurality of DMRS ports correspond to a first spatial state of a physical channel, and wherein a second subset of the plurality of DMRS ports correspond to a second spatial state of the physical channel; transmitting a second signal indicative of the second subset of the plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
method of wireless communication at a user equipment (UE), comprising: receiving, from a base station (BS), a first signal indicative of a plurality of demodulation reference signal (DMRS) ports; receiving, from the BS, a second signal indicative of a first spatial state of a physical channel and a second spatial state of the physical channel, wherein the first spatial state corresponds to a first subset of the plurality of DMRS ports, and wherein the second spatial state corresponds to a second subset of the plurality of DMRS ports; and communicating data over the second subset and not the first subset, based on which of the plurality of DMRS ports are part of the first subset and which of the plurality of DMRS ports are part of the second subset.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
September 14, 2021